Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on 8/30/2016. It is noted, however, that applicant has not filed a certified copy of the DKPA-2016-70662 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 11, 12, 14, 16, 18, 19, 21, 39, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,946,922 by Hyde, which will be referred to as Hyde for the remainder of this correspondence.
Regarding claim 1, Hyde teaches, A LIDAR system for analysing insects (Hyde Figure 1; 6:49-56), comprising 
at least one source of electromagnetic radiation that is adapted for emission of electromagnetic radiation towards a measurements volume for illumination of insects in the measurement volume (Hyde 6:49-56; 6:65-67), 
at least one detector of electromagnetic radiation that is arranged for provision of at least one output signal in response to reception of electromagnetic radiation having interacted with the insects in the measurement volume (Hyde detector/photodiode 20 8:46-55), and 
a processor having access to a set of reference data  (Hyde processor 16; 6:53) obtained from operating a LIDAR system for aerial fauna in an insectarium with predetermined species of insects, the reference data comprising data for at least two different species (Hyde 6:5-6; 7:45-48); wherein the processor is adapted for, based on the at least one output signal, 
detecting insects in the measurement volume (Hyde detector 20; 6:54; 10:54-60), 
Counting detected insects (Hyde 22:33-35), and 
determining at least one parameter of the received electromagnetic radiation relating to the species of the insects (Hyde 8:58-62),
Comparing the determined at least one parameter with the set of reference data for different species (Hyde 10:4-16), and
generating information on biological specificity of the insects based on the comparison. (Hyde 10:11-21 where information about biological properties are being determined and therefore generated from the returning light patterns being analyzed looking for specific factors)

Regarding claim 3, Hyde teaches, A LIDAR system according to claim 1, wherein the comparison includes comparison of distribution of values of the at least one parameter with a corresponding distribution of values of the set of reference data. (Hyde 10:11-16)

Regarding claim 4, Hyde teaches, A LIDAR system according to claim 1, wherein at least one first detector of the at least one detector of electromagnetic radiation is arranged for reception of electromagnetic radiation backscattered form the measurement volume. (Hyde Figure 1 21:60-67)

Regarding claim 5, Hyde teaches, A LIDAR system according to claim 1, wherein at least one second detector of the at least one detector of electromagnetic radiation is arranged for reception of electromagnetic radiation from the measurement volume from a first angle different from the direction of propagation of the electromagnetic radiation emitted by the at least one source of electromagnetic radiation. (Hyde Figure 2 9:10-15)


Regarding claim 6, Hyde teaches, A LIDAR system according to claim 1, wherein at least one third detector of the at least one detector of electromagnetic radiation is arranged for reception of electromagnetic radiation from the measurement volume from a second angle different from the direction of propagation of the electromagnetic radiation emitted by the at least one source of electromagnetic radiation and different from the first angle. (Hyde Figure 2 7:2-12)

Regarding claim 7, Hyde teaches, A LIDAR system according to claim 4, comprising a first optical system arranged for cooperation with the at least one first detector for reception of electromagnetic radiation backscattered from the measurement volume. (Hyde 8:46-55)

Regarding claim 11, Hyde teaches, A LIDAR system according to claim 1, comprising at least one imaging system for imaging the measurement volume onto the at least one detector (Hyde 8:11-14)


Regarding claim 12, Hyde teaches,  A LIDAR system according to claim 1, comprising a frame, a transmitter housing for accommodation of the at least one source of electromagnetic radiation mounted to the frame, and at least one receiver housing for accommodation of the at least one detector of electromagnetic radiation mounted to the frame. (Hyde 6:49-56 Figure 1 Post 22)

Regarding claim 14, Hyde teaches, A LIDAR system according to claim 1, comprising at least one camera arranged for monitoring of the measurement volume.  (Hyde 6:49-51 Imager 10)


Regarding claim 16, Hyde teaches, A LIDAR system according to claim 14, wherein the processor is connected to the at least one camera for reception of images from the at least one camera and wherein the processor is adapted for performing image analysis of images received from the at least one camera and for controlling the at least one source of electromagnetic radiation in response to the performed analysis.  (Hyde 8:10-14 processor 16, imager 10)

Regarding claim 18, Hyde teaches, A LIDAR system according to claim 16, wherein the processor is adapted for monitoring presence of humans proximate the electromagnetic radiation and turning the at least one source of electromagnetic radiation off to prevent inadvertent illumination of humans.  (Hyde 11:28-36)


Regarding claim 19, Hyde teaches, A LIDAR system according to claim 12, comprising a scanner that is arranged for moving the frame and thereby moving the measurement volume. (Hyde 10:54-60)

Regarding claim 21, Hyde teaches, A LIDAR system according to claim 1, wherein the at least one source of electromagnetic radiation comprises a laser for emission of a beam of electromagnetic radiation and a beam shaper adapted for shaping the intensity profile of the beam into a de3sired beam profile. (Hyde 9:1-8)


Regarding claim 39, Hyde teaches, A LIDAR system according to claim 39, wherein at least one of the at least one detector is arranged for detection of direction of movement of the insect through the measurement volume. (Hyde 10:11-13; “flight patterns” can be described as direction of movement of the insect through the measurement volume)

Regarding claim 40, Hyde teaches, A LIDAR system according to claim 39, wherein at least one of the at least one detector of electromagnetic radiation is a quadrant detector. (Hyde 4:54-64; claim 8)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde.
Regarding claim 10, Hyde teaches, A LIDAR system according to claim 1, wherein the processor is adapted for controlling the at least one source of electromagnetic radiation and for turning the at least one source of electromagnetic radiation on and off alternatingly, (Hyde 11:37-42) and wherein the processor is further adapted for determination of background emission of electromagnetic radiation from the measurement volume when the at least one source of electromagnetic radiation is turned off (Hyde 10:4-11)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to consider using the apparatus of Hyde to gain data on .

Claim 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde as further in view of US2011/0313721 “Keshavmurthy”.

Regarding claim 8, Hyde teaches, A LIDAR system according to claim 5, (see rejection of claim 5). 

However, Hyde fails to teach, comprising a second optical system arranged for cooperation with the at least one second detector in accordance with the Scheimpflug principle for reception of electromagnetic radiation from the measurement volume from the first angle.
On the other hand, Keshavmurthy teaches, comprising a second optical system arranged for cooperation with the at least one second detector in accordance with the Scheimpflug principle for reception of electromagnetic radiation from the measurement volume from the first angle. (Keshavmurthy paragraph 0134).

	The motivation to do so would have been to gain focused images of organisms at varying distances from the emitter and receiver. Hyde already uses multiple optical systems, and making use of the Scheimpflug principle for each of them will provide the processor with more focused image data at varying distances from the system.
	Therefore Hyde, in view of Keshavmurthy, teaches, comprising a second optical system arranged for cooperation with the at least one second detector in accordance with the Scheimpflug principle for reception of electromagnetic radiation from the measurement volume from the first angle.

Regarding claim 9, Hyde teaches, A LIDAR system according to claim 6, (see rejection of claim 5).
However, Hyde fails to teach, comprising a third optical system arranged for cooperation with 
the at least one third detector in accordance with the Scheimpflug principle for reception of electromagnetic radiation from the measurement volume from the second angle different from the first angle.
On the other hand, Keshavmurthy teaches, comprising a third optical system arranged for 
cooperation with the at least one third detector in accordance with the Scheimpflug principle for reception of electromagnetic radiation from the measurement volume from the second angle different from the first angle. (Keshavmurthy paragraph 0134)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Keshavmurthy to take advantage of the Scheimpflug principle.
	The motivation to do so would have been the same as the motivation for rejection of claim 8, to gain focused images of organisms at varying distances from the emitter and receiver. Hyde already uses multiple optical systems, and making use of the Scheimpflug principle for each of them will provide the processor with more focused image data at varying distances from the system.

Regarding claim 17, Hyde teaches, A LIDAR system according to claim 16 (see rejection of claim 16).
	However, Hyde fails to teach, wherein the processor is adapted for monitoring alignment of the at least one source of electromagnetic radiation and the at least one detector.  
	On the other hand, Keshavmurthy teaches, wherein the processor is adapted for monitoring alignment of the at least one source of electromagnetic radiation and the at least one detector.  (Keshavmurthy paragraph 67 line 6-10)

	The motivation to do so would be that if the elements of the emitters or detectors are not aligned properly, this could reduce the focus of images or even make detection or identification of any organism impossible. In addition, with Hyde in view Keshavmurthy, if the emitter or detector elements are out of alignment, the Scheimpflug principle may no longer be of use due to the system not being in a Scheimpflug geometry.
	Therefore, Hyde in view of Keshavmurthy teaches, wherein the processor is adapted for monitoring alignment of the at least one source of electromagnetic radiation and the at least one detector.  

Claims 25 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Hyde as further in view of US2013/0096873 “Rosengaus”.
Regarding claim 25, Hyde teaches, A LIDAR system according to claim 1 (see rejection of claim 1).
However, Hyde fails to teach, comprising a calibrator arranged for placing an object with a 
known optical characteristic in the measurement volume.
	On the other hand, Rosengaus teaches, comprising a calibrator arranged for placing an object with a known optical characteristic in the measurement volume (Rosengaus paragraph 0041 “lidar transponders”

	The motivation to do so would be to provide a marker in the field to test the functionality of the scanner. In addition, having the “lidar transponders” of Rosengaus used in tandem with the apparatus of Hyde, a baseline can be set for varying sized organisms using the lidar transponders.
	Therefore, Hyde in view of Rosengaus teaches, comprising a calibrator arranged for placing an object with a known optical characteristic in the measurement volume.
Regarding claim 26, Hyde teaches, wherein the processor is adapted to determine system reference data based on electromagnetic radiation received from the object in the measurement volume. (Hyde 8:58-62).
However, Hyde fails to teach, A LIDAR system according to claim 25.
On the other hand, Hyde as modified by Rosengaus teaches, A LIDAR system according to claim 
25. (see rejection of claim 25).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Rosengaus to use the processor in the apparatus to determine system reference data.
	The motivation to do so would be that it would be a waste to incorporate a different processor just for receiving information from the calibrating elements. Adapting the main processor for determining reference data reduces cost and increases simplicity of design.
A LIDAR system according to claim 25.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde as further in view of WO2016018478 “Maryfield”.
Regarding claim 27, Hyde teaches, A LIDAR system according to claim 1,  (see rejection of claim 1).
However, Hyde fails to teach, comprising a bandpass filter cooperating with the at least one 
detector for suppression of background signals and having a centre wavelength within the wavelength range of the at least one source of electromagnetic radiation.
	On the other hand, Maryfield teaches, comprising a bandpass filter cooperating with the at least one detector for suppression of background signals and having a centre wavelength within the wavelength range of the at least one source of electromagnetic radiation. (Maryfield paragraph 0043).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Maryfield to include a band-pass filter.
	The motivation to do so would be to limit the amount of unwanted electromagnetic radiation that may provide a false positive for organism detection. The band-pass filter would be able to restrict returning light to the desired wavelength range of the emitted wavelength range. For a detector to be used in outdoor applications, there would be high probability of 
	Therefore, Hyde in view of Maryfield teaches, comprising a bandpass filter cooperating with the at least one detector for suppression of background signals and having a centre wavelength within the wavelength range of the at least one source of electromagnetic radiation.

Claims 28, 29, 32, 34, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde as further in view of WO2016018478 “Wesolowicz”.
Regarding 28, Hyde teaches, A LIDAR system according to claim 1, (see rejection of claim 1) . . . and for generation of information on biological specificity of the insects based on the comparison. (Hyde 10:11-13).
However, Hyde fails to teach, wherein the at least one source of electromagnetic radiation 
comprises at least two lasers for emission of electromagnetic radiation of respective at least two different centre wavelengths (wl, w2, ... , wn) and wherein the processor is adapted for determination of intensities at the at least two wavelengths (wl, w2, ... , wn) and for comparison of the determined intensities with the set of reference data for different species. 
	On the other hand, Wesolowicz teaches, wherein the at least one source of electromagnetic radiation comprises at least two lasers for emission of electromagnetic radiation of respective at least two different centre wavelengths (wl, w2, ... , wn) (WO97/11353 Wesolowicz page 8 line 13-25) and wherein the processor is adapted for determination of intensities at the at least two wavelengths (wl, w2, ... , wn) (Wesolowicz page 13 line 4-6) and for comparison of the determined intensities with the set of reference data for different species,. 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Wesolowicz to use multiple wavelengths of transmitted light.
	The motivation to do so would be the organisms in the observation volume may have different absorption values and thus, light of certain wavelength may provide a better reflective intensity than another. In addition, comparing the determined intensities with reference data for various species would be required for any apparatus designed to identify insects using a processor. In addition, having multiple wavelengths enables the apparatus to use light in the infrared, visible, and ultra-violet spectrums which would each have a unique benefit to the apparatus.
Therefore, Hyde in view of Wesolowicz teaches, wherein the at least one source of
electromagnetic radiation comprises at least two lasers for emission of electromagnetic radiation of respective at least two different centre wavelengths (wl, w2, ... , wn) and wherein the processor is adapted for determination of intensities at the at least two wavelengths (wl, w2, ... , wn) and for comparison of the determined intensities with the set of reference data for different species. 

Regarding claim 29, Hyde in view of Wesolowicz teaches, A LIDAR system according to claim 28 (see rejection of claim 28). 
wherein the emitted electromagnetic radiation at the at least 
two wavelengths (wl, w2, ... , wn) are coinciding in the measurement volume.
	On the other hand, Wesolowicz teaches, wherein the emitted electromagnetic radiation at the at least two wavelengths (wl, w2, ... , wn) are coinciding in the measurement volume. (Wesolowicz page 8 line 26-30).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Wesolowicz to have the multiple wavelengths coinciding in the measurement volume.
	The motivation to do so would be to have the two wavelengths being used simultaneously. In one case, where the absorption of an organism affects one of the light source wavelengths, the other wavelength would be able to make a measurement on the same organism. There would be a lapse in coverage if only one of the multiple wavelengths of light were operational at a time, thus allowing for more organisms to potentially go unnoticed due to specific absorption factors.
Therefore, Hyde in view of Wesolowicz teaches, wherein the emitted electromagnetic radiation 
at the at least two wavelengths (wl, w2, ... , wn) are coinciding in the measurement volume.
Regarding claim 32, Hyde in view of Wesolowicz teaches, A LIDAR system according to claim 28 (see rejection of claim 28).
However, Wesolowicz fails to teach, wherein the set of reference data comprises biological 
specificity parameters for at least two species, or more than three, or more than five, or more than ten, or more than 100, or more than 1000 species.  
	On the other hand, Hyde teaches, wherein the set of reference data comprises biological specificity parameters for at least two species (Hyde 10:11-16; 7:45-48), or more than three, or more than five, or more than ten, or more than 100, or more than 1000 species.  (Hyde 3:35-38; 3:41-46)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Wesolowicz to have reference data comprising biological specificity parameters.
	The motivation to do so would be to have a way to identify a plurality of insect species who may have different biology causing a difference in absorbed wavelengths depending on species. Hyde sites a processor configured to identify probable biological status of a plurality of insects. A plurality is a large number, by definition. Given that there are nearly a million identified species of insect in the world, the plurality of insects mentioned by Hyde can be interpreted to be more than 1,000 species since that is such a small fraction of known insects on Earth.
Therefore, Hyde in view of Wesolowicz teaches, wherein the set of reference data comprises biological specificity parameters for at least two species, or more than three, or more than five, or more than ten, or more than 100, or more than 1000 species.  

Regarding claim 34, Hyde in view Wesolowicz teaches, A LIDAR system according to claim 28, (see rejection of claim 28)
wherein the set of reference data comprises information 
of different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of wings, periodicity and/or thickness of wings. 
On other hand, Hyde teaches, wherein the set of reference data comprises information of 
different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of wings, periodicity (US9946922 Hyde 7:45-48 “wing frequency”; 10:6-9) and/or thickness of wings.
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Wesolowicz to have the reference data include periodicity.
	The motivation to do so would be to gain insight as to wing-beat frequency and its periodicity for particular species. In addition, if periodicity is regarding the life cycle of the insect, it would be beneficial to know time of day, time of year, and/or other environmental conditions that dictate the periodic activity of a particular species.
	Therefore, Hyde in view of Wesolowicz teaches, wherein the set of reference data comprises information of different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of wings, periodicity and/or thickness of wings.

Regarding claim 35, Hyde in view of Wesolowicz teaches, A LIDAR system according to claim 28 (see rejection of claim 28).
However, Wesolowicz fails to teach, wherein the set of reference data comprises spectral 
differential absorption information of different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of 4812-4302-7598.17 wings, periodicity and/or thickness of wings, and/or the set of reference data comprises polarization-dependent absorption and/or reflectance information of different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of wings, periodicity and/or thickness of wings.  
	On the other hand, Hyde teaches, wherein the set of reference data comprises spectral 
differential absorption information of different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of 4812-4302-7598.17 wings, periodicity (Hyde 25:2-12) and/or thickness of wings, and/or the set of reference data comprises polarization-dependent absorption and/or reflectance information of different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of wings, periodicity and/or thickness of wings
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Wesolowicz to include reference data about spectral absorption as it relates to wingbeat frequency.

Therefore, Hyde in view of Wesolowicz teaches,  wherein the set of reference data 
comprises spectral differential absorption information of different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of 4812-4302-7598.17 wings, periodicity and/or thickness of wings, and/or the set of reference data comprises polarization-dependent absorption and/or reflectance information of different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of wings, periodicity and/or thickness of wings.
Regarding claim 37, Hyde in view of Wesolowicz teaches, A LIDAR system according to claim 28 (see rejection of claim 28).
However, Wesolowicz fails to teach, wherein the set of reference data is embedded within the 
processor.
	On the other hand, Hyde teaches, wherein the set of reference data is embedded within the processor. (Hyde 6:49-56 “processor 16”; 8:50-53; 10:11-16)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Wesolowicz to include a reference data set embedded in the processor.

	Therefore, Hyde in view of Wesolowicz teaches, wherein the set of reference data is embedded within the processor.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde as further in view of US 20110080311 “Pushkarsky”.
41. 	Regarding claim 30, Hyde teaches, A LIDAR system according to claim 1, (see rejection of claim 
1).
However, Hyde fails to teach, wherein the at least one source of electromagnetic radiation is 
arranged for emission of electromagnetic radiation of at least two different polarization states (p1, p2) and wherein the processor is adapted for determination of intensities at the at least two polarization states (p1, p2) and for comparison of the determined intensities with the set of reference data for different species, and for generation of information on biological specificity of the insects based on the comparison.
wherein the at least one source of electromagnetic radiation is arranged for emission of electromagnetic radiation of at least two different polarization states (p1, p2) (US 20110080311 Pushkarsky page 4 paragraph 59 line 1-6) and wherein the processor is adapted for determination of intensities at the at least two polarization states (p1, p2) and for comparison of the determined intensities with the set of reference data for different species, and for generation of information on biological specificity of the insects based on the comparison.
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Pushkarsky to arrange a light source to emit multiple polarization states and to compare intensities of polarization states in order to gain information about the organism. Multiple polarization states of light would be useful when comparing determined intensities to reference data for different species, specifically when imaging flying insects. Some insect wings have iridescent qualities which may be unique to a specific species. Polarized light states can observe iridescent qualities at different angles, even if the multitude of beams at varying polarization states are emitted from the same location. It would be obvious to have a processor capable of interpreting and storing data regarding a measurement of a reflected light based on the emitted light properties, which is polarization in this claim.
Therefore, Hyde in view of Pushkarsky teaches, 	wherein the at least one source of
electromagnetic radiation is arranged for emission of electromagnetic radiation of at least two different polarization states (p1, p2) and wherein the processor is adapted for determination of intensities at the at least two polarization states (p1, p2) and for comparison of the determined intensities with the set of reference data for different species, and for generation of information on biological specificity of the insects based on the comparison.

 Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde as further in view of WO2016210274 “Tai-Teh”.

Regarding claim 42, Hyde teaches, A method of optimizing use of pesticides in agriculture, wherein said method comprises the steps of measuring one, two or more species of insects using a system according to claim 1,  (see claim 1 rejection). 
However, Hyde fails to teach, analyse data from a measurement and determine at least one of desired pesticide, spraying time, spraying schedule, and spraying amount.
On the other hand, Tai-Teh teaches, analyse data from a measurement and determine at least one of desired pesticide, spraying time, spraying schedule, and spraying amount. (WO2016210274 Tai-Teh paragraph 00010 paragraph 00065)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Tai-Teh to form a method of identifying insects in an agricultural setting and using the results form insect scanning to determine pesticide use.
	 The motivation to do so would be to apply insect identification tools in a setting to protect crops from harmful insects. The apparatus described by Hyde is capable of identifying a plurality of insects and the data from the apparatus can be used to make decisions regarding 
	Therefore, Hyde in view of Tai-Teh teaches, analyse data from a measurement and determine at least one of desired pesticide, spraying time, spraying schedule, and spraying amount.

Regarding claim 43, Hyde as modified by Tai-Teh teaches, A method according to claim 42, (see rejection of claim 42).
However, Hyde fails to teach, comprising use of a database comprising information on at least 
one of insects and pesticides for the determination of at least one of desired pesticide, spraying time, spraying schedule, and spraying amount.
	On the other hand, Tai-Teh teaches, comprising use of a database comprising information on at least one of insects and pesticides for the determination of at least one of desired pesticide, spraying time, spraying schedule, and spraying amount (WO 2016210274 Tai-Teh paragraph 00065). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Tai-Teh to use the method of claim 42 to make use of a database of pesticides to determine how to make use of the pesticides.

	Therefore, Hyde in view of Tai-Teh teaches, comprising use of a database comprising information on at least one of insects and pesticides for the determination of at least one of desired pesticide, spraying time, spraying schedule, and spraying amount.  





	
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL DONAVAN BROWN whose telephone number is (571)272-5331. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.B./Examiner, Art Unit 3645       

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645